FILED
                            NOT FOR PUBLICATION                            AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10555

               Plaintiff - Appellee,             D.C. No. 3:13-cr-00318-RS

  v.
                                                 MEMORANDUM*
JAIME VICENTE CABALLERO, a.k.a.
Jaime Vicente Caballe Aguilar,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Richard Seeborg, District Judge, Presiding

                            Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Jaime Vicente Caballero appeals from the district court’s judgment and

challenges the 24-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Caballero contends that the district court procedurally erred by failing to

address his argument that the illegal reentry guideline, U.S.S.G. § 2L1.2, lacks a

sound empirical or policy basis, and by failing to appreciate its discretion under

Kimbrough v. United States, 552 U.S. 85 (2007), to vary downward from the

applicable Guidelines range on policy grounds. Contrary to Caballero’s

contention, we review for plain error because he did not raise these objections in

the district court. See United States v. Valencia-Barragan, 608 F.3d 1103, 1108 &

n.3 (9th Cir. 2010). We find none. The record reflects that the district court

considered Caballero’s sentencing memorandum, which contained his Kimbrough-

based challenges to the Guideline. Caballero has not shown a reasonable

probability that he would have received a different sentence had the district court

explicitly addressed his Kimbrough arguments. See United States v. Dallman, 533
F.3d 755, 762 (9th Cir. 2008).

      Caballero also maintains that, although the district court credited his

mitigating arguments regarding his cultural assimilation and rehabilitation, his

sentence is nevertheless substantively unreasonable. The district court did not

abuse its discretion in imposing Caballero’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). Caballero’s sentence 17 months below the bottom of the


                                          2                                      13-10555
Guidelines range is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including the need to deter

and to reflect the seriousness of the offense. See id.

      The court has not relied on the Statement of Reasons, and we deny the

motion to strike.

      AFFIRMED.




                                           3                                   13-10555